DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 12 contains the limitation “the coating is” in line 7. It is unclear if “the coating” is intended to refer to the “coating method” in line 1 or the “coating material” in line 2.
	Claims 13-21 depend from claim 12 and, therefore, also contain this limitation.

Claim 12 recites the limitation "the horizontal direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of 
Claims 13-21 depend from claim 12 and, therefore, also contain this limitation.

	Claim 16 recites the limitation “in particular” in lines 3, 4, 6, and 7. This renders the claim indefinite because it is unclear if the limitations following “in particular” are intended to be required or optional. For the purposes of examination, the limitations following each “in particular” will be considered to be optional.

Claim 16 recites the limitation "the aforementioned substances" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “combinations of the aforementioned substances” will be considered to be “combinations thereof”.

Claim 18 contains the limitation “an electrode in the vacuum chamber which is coated” in line 2. It is unclear if “which is coated” is intended to refer to the electrode or the vacuum chamber. For the purposes of examination, “an electrode in the vacuum chamber which is coated” will be considered to mean that either the electrode or vacuum chamber is coated.

Claim 18 recites the limitation “in particular” in line 3. This renders the claim indefinite because it is unclear if the limitations following “in particular” are intended to 

Claim 18 recites the limitation “preferably” in line 3. This renders the claim indefinite because it is unclear if the limitations following “preferably” are intended to be required or optional. For the purposes of examination, the limitations following “preferably” will be considered to be optional.

Claim 19 contains the limitation “the coating is” in lines 1-2. It is unclear if “the coating” is intended to refer to the “coating method” in line 1 of claim 12, from which claim 19 depends, or the “coating material” in line 2 of claim 1. For the purposes of examination, “the coating” will be considered to refer to “the coating material”.
Claims 20-21 depend from claim 19 and, therefore, also contain this limitation.

Claim 19 recites the limitation “in particular” in line 2. This renders the claim indefinite because it is unclear if the limitations following “in particular” are intended to be required or optional. For the purposes of examination, the limitations following “in particular” will be considered to be optional.
Claims 20-21 depend from claim 19 and, therefore, also contain this limitation.

Claim 20 recites the limitation "the coating system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the coating system” will be considered to mean “a coating system”.

Claim 20 recites the limitation "the horizontal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the horizontal direction” will be considered to mean “a horizontal direction”.

	Claim 21 recites the limitation “the coating system according to claim 19”. This render the claim indefinite because claim 19 is directed towards a coating method, not a coating system. For the purposes of examination, “the coating system according to claim 19” will be considered to mean “the coating method according to claim 19”.

Claim 21 recites the limitation “in particular” in line 3. This renders the claim indefinite because it is unclear if the limitations following “in particular” are intended to be required or optional. For the purposes of examination, the limitations following “in particular” will be considered to be optional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahravan et al. (“Passivation of Aluminum Nanoparticles by Plasma-Enhanced Chemical Vapor Deposition for Energetic Nanomaterials”, hereafter Shahravan) in view of Nagano et al. (U.S. Patent Application Publication 2004/0250764, hereafter ‘764).
Claim 12: Shahravan teaches a coating method for aluminum nanoparticles (abstract, title), which are a type of solid rocket fuel (Introduction paragraph 1) and, therefore, an energetic material, comprising coating the aluminum nanoparticles with a coating material (abstract), wherein the coating material is hydrophobic (Introduction paragraph 3, Results and Discussion paragraph 2),
wherein the coating is carried out by plasma enhanced chemical vapor deposition (abstract), wherein the aluminum nanoparticles are coated in a vacuum chamber (Fig. 1, Materials and Methods paragraph 2).

With respect to claim 12, Shahravan does not explicitly teach that the vacuum chamber is rotated about an axis of rotation running in the horizontal direction during vapor deposition.
Nagano ‘764 teaches a method for coating particles by plasma enhanced chemical vapor deposition (abstract, [0011]). Nagano ‘764 teaches that the method can include rotating the reaction chamber about a horizontal axis during the vapor deposition (abstract, Fig. 2, [0018]). Nagano ‘764 teaches that this allows for efficiently depositing directly on the particles without contamination from other elements ([0019]). Both Nagano ‘764 and Shahravan teach methods for coating particles by plasma enhanced chemical vapor deposition (Shahravan, abstract; ‘764, abstract, [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the reaction chamber about a horizontal axis during the vapor deposition as taught by Nagano ‘764 in the method taught by Shahravan because it allows for efficiently depositing directly on the particles without contamination from other elements, as taught by Nagano ‘764.

Claim 13: Shahravan teaches that the aluminum nanoparticles are a solid rocket booster fuel (Introduction paragraph 1) and, therefore, a propellant.
Claim 16: Shahravan teaches that the coating material can include toluene (abstract), which is an aromatic hydrocarbon.
Claim 17: Shahravan teaches that the coating can take place at a pressure of 200 mTorr (0.27 millibar) (Materials and Methods paragraph 2).
Claim 19: Shahravan teaches that the coating can have a thickness of 5 nm to 30 nm (abstract).



With respect to claim 20,Shahravan does not explicitly teach that the vacuum chamber is rotatable by a shaft arranged on the vacuum chamber and running in the horizontal direction.
Nagano ‘764 teaches an apparatus for coating particles by plasma enhanced chemical vapor deposition (Fig. 1, abstract, [0011]). Nagano ‘764 teaches that the apparatus can include rotating the reaction chamber about a horizontal axis during the vapor deposition using a shaft (55) running in the horizontal direction (abstract, Fig. 2, [0018]). Nagano ‘764 teaches that this allows for efficiently depositing directly on the particles without contamination from other elements ([0019]). Both Nagano ‘764 and Shahravan teach methods for coating particles by plasma enhanced chemical vapor deposition (Shahravan, abstract; ‘764, abstract, [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chamber rotate about a horizontal axis using a shaft running in the horizontal direction as taught by Nagano ‘764 in the apparatus taught by Shahravan because it allows for efficiently depositing .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahravan et al. in view of Nagano et al. ‘764 as applied to claim 12 above, and further in view of Buckner et al. (U.S. Patent 10,173,945, hereafter ‘945).
The modified teachings of Shahravan teach the limitations of claim 12, as discussed above. With respect to claim 14, they do not explicitly teach that the aluminum nanoparticles have an explosion heat of more than 2500 kJ/kg, a burn rate of more than 30 m/s, and/or a Trauzl number of more than 30 cm3.
Buckner ‘945 teaches aluminum nanoparticles methods (abstract, col 2 ln 45-56, col 10 ln 33-51). Buckner ‘945 teaches that the burn rate of the nanoparticles affects the thrust provided by the nanoparticles as rocket fuel (col 42 ln 16-48). Both Buckner ‘945 and Shahravan teach aluminum nanoparticles methods (Shahravan, abstract; ‘945, abstract, col 2 ln 45-56, col 10 ln 33-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the burn rate of the aluminum nanoparticles used in the method taught by the modified teachings of Shahravan because burn rate of the nanoparticles affects the thrust provided by the nanoparticles as rocket fuel, as taught by Buckner ‘945.


Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahravan et al. in view of Nagano et al. ‘764 as applied to claims 12 and 19 above, and further in view of Tucker et al. (U.S. Patent Application Publication 2012/0128896, hereafter ‘896).
Claim 18: The modified teachings of Shahravan teach the limitations of claim 12, as discussed above. Shahravan further teaches that the plasma is ignited by an electrode (Fig. 1, Materials and Methods paragraph 2).
With respect to claim 18, the modified teachings of Shahravan do not explicitly teach that the electrode is in the vacuum chamber or that the electrode is coated.
Tucker ‘896 teaches a plasma enhanced chemical vapor deposition method (abstract). Tucker ‘896 teaches that the electrode of the chamber can be inside the chamber and embedded within insulating material (Figs. 10-11, [0048]). Tucker ‘896 teaches that this provides structural integrity for the electrode ([0048]). Both Tucker ‘896 and Shahravan teach plasma enhanced chemical vapor deposition methods (Shahravan, abstract; ‘896, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrode be inside the chamber and embedded within insulating material, as taught by Tucker ‘896 in the method taught by the modified teachings of Shahravan because it provides structural integrity for the electrode, as taught by Tucker ‘896.


With respect to claim 21, the modified teachings of Shahravan do not explicitly teach that the electrode is coated with an electrically insulating material.
Tucker ‘896 teaches a plasma enhanced chemical vapor deposition method (abstract). Tucker ‘896 teaches that the electrode of the chamber can be inside the chamber and embedded within an electrically insulating material (Figs. 10-11, [0048]). Tucker ‘896 teaches that this provides structural integrity for the electrode ([0048]). Both Tucker ‘896 and Shahravan teach plasma enhanced chemical vapor deposition methods (Shahravan, abstract; ‘896, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrode be inside the chamber and embedded within an electrically insulating material, as taught by Tucker ‘896 in the method taught by the modified teachings of Shahravan because it provides structural integrity for the electrode, as taught by Tucker ‘896.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fail to teach or render obvious a coating method for energetic .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713